          Case 6:20-cv-00529-AA        Document 1       Filed 03/31/20    Page 1 of 17




Jennifer J. Middleton, OSB No. 071510
jmiddleton@justicelawyers.com
Caitlin V. Mitchell, OSB No. 123964
cmitchell@justicelawyers.com
JOHNSON JOHNSON LUCAS & MIDDLETON PC
975 Oak Street, Suite 1050
Eugene, OR 97401
Tel: 541-484-2434
Fax: 541-484-0882
Attorneys for Plaintiffs

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                                 EUGENE DIVISION


   L.O.K., a Minor, and ELAINE                               Case No.:
   KELSEY as L.O.K.’s Guardian
   and Next Friend,
                                                             COMPLAINT
                                      Plaintiff,

   v.
                                                             Demand for Jury Trial
   GREATER ALBANY PUBLIC SCHOOL
   DISTRICT 8J, MARK GULLICKSON and
   JERRIE MATUSZAK

                            Defendants.
   ___________________________________



                              INTRODUCTORY STATEMENT

                                               1.

        The Greater Albany Public School District 8J (“the District”) denied its student, 11-year-

old L.O.K., access to an education and barred them from extracurricular activities because

L.O.K. is non-binary. It failed to respond to known harassment against L.O.K. based on their

gender and admitted it could not provide a safe learning environment for L.O.K. This is an action

arising under the Equal Protection Clause of the United States Constitution, 14th Amendment;

Title IX of the Education Amendments of 1972; ORS 659.850 and ORS 659.852.


Page 1 - COMPLAINT
           Case 6:20-cv-00529-AA        Document 1      Filed 03/31/20        Page 2 of 17




                                            PARTIES

                                                 2.

         L.O.K. is a resident of Albany, Oregon who is currently 11 years old. They are an

intersex, gender-fluid child who uses gender-neutral pronouns (“they” and “them”). “Intersex” is

a general term used for a variety of conditions in which a person is born with a reproductive or

sexual anatomy that does not fit the typical definitions of female or male.

                                                 3.
         Elaine Kelsey is a resident of Albany, Oregon and is the mother and legal guardian of

L.O.K.

                                                 4.

         Defendant Greater Albany Public School District 8J is a public school district in Albany,

Oregon. It operates 14 elementary schools, including Oak Grove Elementary School. It is funded

through monies appropriated by the Oregon legislature. It also receives federal funds.

                                                 5.

         Defendant Jerrie Matuszak was at all material times the Principal of Oak Grove

Elementary School in the Albany School District and undertook the actions alleged herein under
color of law.

                                                 6.

         Defendant Mark Gullickson was at all material times a teacher at Oak Grove Elementary

School and was the coach of its extracurricular robotics team. Gullickson was L.O.K.’s third

grade teacher. He undertook the actions alleged herein under color of law.

                                              FACTS

                                                 7.

         L.O.K. moved to Albany in 2015, the summer before their second grade year. They
began attending Oak Grove Elementary School.



Page 2 - COMPLAINT
          Case 6:20-cv-00529-AA          Document 1        Filed 03/31/20         Page 3 of 17




                                                  8.

        In the third grade, L.O.K. began to identify as non-binary or genderfluid.

                                                   9.

        L.O.K. and their mother, Elaine Kelsey, were open about L.O.K.’s gender identity to

educators at Oak Grove. In the spring of their third grade year, L.O.K wrote an assignment for

their teacher, defendant Gullickson, that showed their gender fluidity.

                                                  10.

        L.O.K. and three of their friends began to be bullied about their gender identity or

perceived sexual orientation. They discussed holding a “strike” because teachers were not doing

anything about the bullying. They got sent to the principal’s office for this and no corrective

action was taken to address the harassment.

                                                  11.

        At the end of their third grade year, in Spring 2017, L.O.K. told defendant Gullickson

how excited they were about participating the next year on the robotics team that Gullickson

coached. They signed up to be on the team the following year. Defendant Gullickson promised

L.O.K. that he would let them know when robotics began in the Fall.

                                                  12.

        Defendant Gullickson split the robotics team into binary, gender-segregated teams, one

for boys and one for girls. Gullickson coached the one for girls, and a parent he recruited and

supervised coached the one for boys. Gullickson had the children wear uniforms for the program.

Girls had to wear a frilly, pink, tutu-like outfit, and the boys wore t-shirts.

                                                  13.

        In fall 2017, defendant Gullickson never let L.O.K. know about the robotics teams

starting up and did not invite L.O.K. to participate. When L.O.K. and Elaine Kelsey learned that

the teams were practicing and the program was underway, Kelsey asked Gullickson about it.

Gullickson refused to allow L.O.K. to join.



Page 3 - COMPLAINT
         Case 6:20-cv-00529-AA         Document 1       Filed 03/31/20     Page 4 of 17




                                                14.

       Defendant Gullickson told Elaine Kelsey that L.O.K. was not eligible to be on the girls’

team, and that the coach of the boys’ team was not willing to coach L.O.K. either.

                                                15.

       Elaine Kelsey informed the principal, defendant Jerrie Matuszak, that defendant

Gullickson was excluding and discriminating against L.O.K. Defendant Matuszak did not take

corrective action.

                                                16.

       Elaine Kelsey gathered support from local businesses for another robotics program that

she coached, so that all students could have an opportunity to participate. Defendant Gullickson

attempted to undermine Kelsey’s school-based robotics team.

                                                17.

       Later that school year, in May 2018, a teacher told L.O.K. that they would not be allowed

to attend a field trip on the Oregon Trail if they did not wear a dress. The children were supposed

to dress like pioneers and the teacher told L.O.K. that “she needed to wear ‘girl clothing’ since

she was a girl.” Only after Elaine Kelsey protested and argued that her own ancestor, a pioneer

woman, did not always wear a dress did the teacher relent and allow L.O.K. to join.

                                                18.

       In approximately September 2018, when L.O.K. was preparing to begin fifth

grade, Elaine Kelsey tried to register them at Oak Grove as non-binary. Oak Grove denied the

request to register as non-binary. Kelsey had to inform defendant Matuszak that an Oregon

Department of Education directive required the school to allow non-binary registration.

                                                19.

       Defendant Matuszak followed the directive but discouraged Kelsey from asking teachers

and students to use gender-neutral pronouns. She told Kelsey that most teachers would refuse to

use gender-neutral pronouns and said it could be unsafe for L.O.K. to ask that they do so.

///

Page 4 - COMPLAINT
         Case 6:20-cv-00529-AA         Document 1       Filed 03/31/20     Page 5 of 17




Matuszak made it clear that she would not require teachers to refer to L.O.K. using the correct

pronouns or take any other steps to make the environment safe for L.O.K.

                                                20.

       Oak Grove teachers and staff misgendered L.O.K. by using she/her pronouns or by

insisting on identifying L.O.K. as a transgender boy. While some were open to using correct

pronouns, they did not because they saw that it would be unsafe for L.O.K. in the school

environment if they did so.

                                                21.

       Another student bullied and severely and harassed L.O.K. because of their gender

identity. Among other things, the student told L.O.K. that she and other students would forcibly

remove their clothing in order to inspect their genitals. The same student targeted and bullied

other children at Oak Grove whom she perceived to be lesbian, gay, bisexual, transgender, queer,

or intersex (LGBTQI). Upon information and belief, at least one previous victim of the bullying

had become suicidal.

                                                22.

       L.O.K. reported the bullying to their mother Elaine Kelsey, and Kelsey reported the

bullying on L.O.K.’s behalf to defendant Matuszak. The school took no effective corrective

action and, on information and belief, took no disciplinary action toward the offending student.

                                                23.

       After L.O.K. and Elaine Kelsey complained to defendant Matuszak about defendant

Gullickson excluding L.O.K. from the robotics team, defendant Gullickson became hostile

toward L.O.K. He would stare at L.O.K. and stand unnecessarily close to them in a manner that

was physically intimidating. Defendant Gullickson would appear in other teachers’ classrooms,

on the bus line, and in other settings where he had no apparent business and seek L.O.K. out with

this unwanted attention.

///

///

Page 5 - COMPLAINT
            Case 6:20-cv-00529-AA       Document 1      Filed 03/31/20      Page 6 of 17




                                                  24.

        In September 2018, Elaine Kelsey reported defendant Gullickson’s intimidating and

harassing behavior to defendant Matuszak. Matuszak said that defendant Gullickson should not

approach L.O.K. unless another school employee was present. Defendant Matuszak did not

enforce her rule, however, and defendant Gullickson continued to intimidate and harass L.O.K.

                                                  25.

        In October 2018, someone at Oak Grove put a derogatory and threatening article about

gender non-conforming students in L.O.K.’s backpack. Elaine Kelsey reported this to defendant

Matuszak. Defendant Matuszak responded that it was not possible for school staff to protect

every child on the playground, bus, and other areas frequented by students at school. She took no

corrective action.

                                                  26.

        By November 2018, L.O.K. was experiencing so much stress at school that they could

not concentrate on their studies. They were crying every morning before school and telling

Elaine Kelsey that they did not feel safe. Kelsey repeatedly told defendant Matuszak that L.O.K.

was having trouble at school due to bullying, defendant Gullickson’s harassing and intimidating

behavior, and the fact that teachers, students, and staff refused to recognize L.O.K.’s gender

identity.

                                                  27.

        Defendant Matuszak took no corrective action. She offered no support or resources. The

school district provided no education or training to staff, teachers or students regarding non-

discrimination on the basis of gender identity.

                                                  28.

        When Kelsey became concerned that L.O.K. could become suicidal, she had no choice

but to remove L.O.K. from regular classes at Oak Grove and enroll them in Albany Online

School.



Page 6 - COMPLAINT
         Case 6:20-cv-00529-AA          Document 1      Filed 03/31/20       Page 7 of 17




                                                29.

       L.O.K. participated in Albany Online for two months before their teacher resigned. The

District then assigned a new teacher, Heather Hall. When Hall invited the online students to

introduce themselves and L.O.K. did so, Hall responded to the other students but ignored L.O.K.

Hall told Elaine Kelsey that she did not feel comfortable with L.O.K. identifying as non-binary

and that she lacked training and guidance in how to respond.

                                                30.

       Albany Online left L.O.K. without an assigned teacher because no one was available who

was comfortable working with a non-binary student. L.O.K. thus had no educational instruction

for approximately three months. Kelsey had to pay for a private tutor for L.O.K. and take

significant time off work to ensure she continued to receive an education.

                                                31.

       Albany Online acknowledged that there was no screening or training on gender identity

issues for any of its teachers. Sheryl Clemetsen, an Online School Specialist at Albany Online,

told Kelsey that if L.O.K. wanted teachers to use gender-neutral pronouns, L.O.K. should change

their first name to something that sounded less like a “girl’s name.” She also told Kelsey: “This

is Linn County. You can’t expect people to be accepting of a non-binary person here.”

                                                32.

       Clemetsen attempted to assign another teacher, Heather Bede, to work with L.O.K., but

Clemetsen was not willing to train Bede or even talk to Bede about gender identity. Albany

Online asked Elaine Kelsey to educate Bede herself. Kelsey spoke with Bede, who said she had

no training or education in working with non-binary students and “had her own religious

beliefs.” Kelsey offered to pay for training for Bede, but the District refused. Kelsey attempted to

be an intermediary for communications, but this quickly became unworkable. L.O.K. became

more depressed.

///

///

Page 7 - COMPLAINT
         Case 6:20-cv-00529-AA          Document 1       Filed 03/31/20     Page 8 of 17




                                                 33.

       Elaine Kelsey requested that the District provide L.O.K. with mental health counseling

services. The District said it could not. Kelsey requested that the District provide L.O.K. with an

in-home tutor. The District said there was a long waitlist. L.O.K.’s only contact with the District

during this time was through occasional state-sponsored testing. The teacher who facilitated that

testing also continually mis-gendered L.O.K.

                                                 34.

       During the time that L.O.K. was without educational instruction, they became

increasingly isolated and depressed. They were unable to study without continuous adult

supervision and expressed hopelessness and suicidal thoughts.

                                                 35.

       After they began on-line school, L.O.K. continued to attend certain extra-curricular

activities at Oak Grove, including orchestra class. On February 19, 2019, defendant Gullickson

entered the classroom where L.O.K. and other students were practicing. He stood near L.O.K.,

watching them and making comments. He then made a hostile, sexual gesture. After that, Elaine

Kelsey began sitting in the hallway outside of orchestra class so that L.O.K. would feel safe

enough to attend.

                                                 36.

       In March 2019, defendant Gullickson continued to watch the class through the windows

and door, enter the classroom, and address other students while standing near to and glaring at

L.O.K. Elaine Kelsey reported this hostile and intimidating behavior to defendant Matuszak.

Matuszak took no corrective action.

                                                 37.

       Both L.O.K. and Kelsey reasonably believed that the above-described behaviors violated

state or federal laws, rules, and/or regulations that prohibit bullying and discrimination against

students based on sex, sexual orientation, and/or gender identity.



Page 8 - COMPLAINT
          Case 6:20-cv-00529-AA          Document 1       Filed 03/31/20     Page 9 of 17




                                                  38.

       In approximately March 2019, Elaine Kelsey attempted to make a Title IX complaint by

calling the phone number that the District’s website said was the number for Title IX complaints.

The person who answered the phone said she could not take a Title IX complaint and Kelsey

should speak to the superintendent. Kelsey asked to make an appointment with the

superintendent, but was told that the superintendent only had that position on an interim basis

and could not assist her. Kelsey then asked to meet with the Assistant Superintendent, Lisa

Harlan, to make a complaint. She was told that was not possible because Harlan only handles

curriculum issues. Kelsey left a message with Harlan but got no response. Defendant gave

Kelsey no way to file a complaint.

                                                 39.

       In approximately April 2019, the Corvallis School District granted L.O.K. an emergency

inter-district transfer. L.O.K. began attending school in Corvallis.

                                                  40.

       On October 1, 2019, Elaine Kelsey submitted a grievance to the Greater Albany School

Board complaining of the discrimination against L.O.K. The Board did not respond.

                                                  41.
       On September 30, 2019, Elaine Kelsey sent an Oregon Tort Claim Notice to the District.

                                      FIRST CLAIM FOR RELIEF
                               U.S. CONSTITUTION, 14TH AMENDMENT
                                        42 U.S.C. § 1983
                                     AGAINST ALL DEFENDANTS

       Plaintiffs repeat and reallege paragraphs 1 through 41 as though fully restated herein.

                                                 42.

       By the acts and omissions described above, defendants Greater Albany Public School

District 8J, Gullickson, and Matuszak discriminated against L.O.K. because of sex, gender

identity, and/or intersex condition in violation of their right to equal protection of the laws


Page 9 - COMPLAINT
         Case 6:20-cv-00529-AA            Document 1     Filed 03/31/20      Page 10 of 17




enshrined in the 14th Amendment to the United States Constitution and enforced through 42

U.S.C. § 1983.

                                                 43.

        Defendants Matuszak and Gullickson committed their unlawful discrimination against

plaintiff pursuant to the Greater Albany School District’s longstanding practice or custom of

failing to protect gender-nonconforming students from bullying and harassment and failing to

provide such students with an environment that allows them to safely participate in school.

                                                 44.

        Defendant Matuszak, acting as a final policymaker, discriminated against plaintiff by

failing to take corrective action to remedy the unlawful discrimination. Defendant District

maintained a policy, practice or custom that included, but was not limited to condoning teachers

who were unwilling or unable to teach L.O.K. because of their gender identity; knowingly

allowing and encouraging mis-gendering of students; failing and refusing to respond to known

harassment on the basis of gender identity; and failing to educate or train teachers and staff about

gender identity and non-discrimination on the basis of gender identity.

                                                 45.

        Defendants’ discrimination against plaintiff was intentional or undertaken with deliberate

indifference to plaintiff’s constitutional rights. Defendants had no exceedingly persuasive

justification for their discrimination.

                                                  46.

        As a result of defendants’ discrimination, plaintiffs have suffered economic and non-

economic damages in amounts to be determined by a jury at trial. These damages include but are

not limited to denial of access to an education; exclusion from regular school activities and the

friends and experiences that would allow; fear, humiliation, depression, isolation, and suicidality;

lost work time for Elaine Kelsey; the costs, travel, time and disruption to learning, to friendships,

and to extracurricular activities of having to move to a different school district that is farther

away and separate from L.O.K.’s home district.

Page 10 - COMPLAINT
          Case 6:20-cv-00529-AA         Document 1       Filed 03/31/20     Page 11 of 17




                                                  47.

         Punitive damages in an amount to be determined by the jury should be awarded to punish

defendants and deter them and others from acting in a similar manner in the future.

                                                  48.

         Plaintiffs are also entitled to reasonable attorney fees and costs pursuant to 42 U.S.C.

§1988.

                              SECOND CLAIM FOR RELIEF
               VIOLATION OF TITLE IX, 20 U.S.C. § 1681(A) (DISCRIMINATION)
                      AGAINST GREATER ALBANY SCHOOL DISTRICT

         Plaintiffs repeat and reallege paragraphs 1 through 48 as though fully restated herein.
                                                  49.
         Defendant Greater Albany School District had actual knowledge of discrimination on the

basis of sex against L.O.K. This discrimination included, but was not limited to, a hostile

educational environment that was so severe or pervasive that it deprived them of educational

opportunities and benefits.

                                                  50.

         Defendant District took no effective correct action to address the discrimination and

harassment that it knew was occurring. Defendant further took no steps to educate or train

teachers in non-discrimination on the basis of sex or gender identity so that L.O.K. could have an

educational environment free from harassment and discrimination. Defendant’s failures to

address known harassment and discrimination were clearly unreasonable in light of the known

circumstances and were deliberately indifferent in violation of Title IX of the Education

Amendments of 1972.

                                                  51.

         Plaintiffs have suffered damages and injuries as a result of Defendant’s violations of Title

IX.



Page 11 - COMPLAINT
         Case 6:20-cv-00529-AA         Document 1       Filed 03/31/20      Page 12 of 17




                                                 52.

       Defendants’ actions were taken in reckless disregard for L.O.K.’s rights, and punitive

damages should be awarded to punish and deter similar conduct in the future.

                                                 53.

       Plaintiffs are also entitled to their reasonable attorney fees and costs.


                              THIRD CLAIM FOR RELIEF
               VIOLATION OF TITLE IX, 20 U.S.C. § 1681(A) (RETALIATION)
                AGAINST GREATER ALBANY PUBLIC SCHOOL DISTRICT 8J

       Plaintiffs repeat and reallege paragraphs 1 through 53 as though fully restated herein.

                                                 54.

       But the acts described above, plaintiff L.O.K., on their own and through their mother

Elaine Kelsey, complained of discrimination in violation of Title IX and asserted their rights to

non-discrimination under Title IX.

                                                 55.

       Defendant retaliated against L.O.K. for their protected conduct in the following ways:

       a) Discouraging them from requesting that teachers and students use the correct

           pronouns;

       b) Refusing to protect L.O.K. from severe bullying by other students;

       c) Allowing defendant Gullickson to single out L.O.K. and treat them in a hostile and

           intimidating manner;

       d) Denying L.O.K. an environment in which they could safely participate in school, and

           thus compelling them to leave the classroom setting and enroll in on-line school;

       e) Failing to provide L.O.K. with any educational instruction for approximately three

           months.



Page 12 - COMPLAINT
         Case 6:20-cv-00529-AA          Document 1       Filed 03/31/20      Page 13 of 17




                                                  56.

       As a result of defendant’s retaliation, L.O.K. has suffered economic and non-economic

damages in amounts to be determined by a jury at trial. These damages include but are not

limited to denial of access to an education; exclusion from regular school activities and the

friends and experiences that would allow; fear, humiliation, depression, isolation, and suicidality;

lost work time for Elaine Kelsey; the costs, travel, time and disruption to learning, to friendships,

and to extracurricular activities of having to move to a different school district that is farther

away and separate from L.O.K.’s home district.

                                                  57.

       Punitive damages in an amount to be determined by the jury should be awarded to punish

defendants and deter them and others from acting in a similar manner in the future.

                                                  58.

       Plaintiffs are also entitled to reasonable attorney fees and costs.


                               FOURTH CLAIM FOR RELIEF
                                     ORS 659.850
                   AGAINST GREATER ALBANY PUBLIC SCHOOL DISTRICT 8J

       Plaintiffs repeat and reallege paragraphs 1 through 58 as though fully restated herein.
                                                  59.
       Through the acts and omissions described above, defendant District discriminated against

L.O.K. in violation of ORS 659.850 by subjecting them to unreasonable differential treatment on

the basis of sex and sexual orientation.

                                                  60.

       Plaintiff timely submitted a grievance to the school board but received no response.

                                                  61.

       As a result of defendants’ discrimination, L.O.K. has suffered economic and non-

economic damages in amounts to be determined by a jury at trial. These damages include but are


Page 13 - COMPLAINT
         Case 6:20-cv-00529-AA          Document 1       Filed 03/31/20      Page 14 of 17




not limited to denial of access to an education; exclusion from regular school activities and the

friends and experiences that would allow; fear, humiliation, depression, isolation, and suicidality;

lost work time for Elaine Kelsey; the costs, travel, time and disruption to learning, to friendships,

and to extracurricular activities of having to move to a different school district that is farther

away and separate from L.O.K.’s home district.

                                                  62.

       Defendant’s discrimination was intentional or taken in reckless disregard of plaintiffs’

rights. Punitive damages in an amount to be determined by the jury should be awarded to punish

defendant and deter it and others from acting in a similar manner in the future.

                                                  63.

       Plaintiffs are further entitled to their reasonable attorney fees and costs.


                               FIFTH CLAIM FOR RELIEF
                                     ORS 659.852
                   AGAINST GREATER ALBANY PUBLIC SCHOOL DISTRICT 8J

       Plaintiffs repeat and reallege paragraphs 1 through 63 as though fully set forth herein.

                                                  64.

       L.O.K., on their own and through their mother Elaine Kelsey, in good faith reported

information that they believed was evidence of a violation of a state or federal law, rule and/or

regulation in the following ways:

       a) Informing the defendant Matuszak that she was required under a Board of Education

           Directive to allow L.O.K. to register for school as non-binary;

       b) Reporting to defendant Matuszak that another child was severely bullying L.O.K.

           based on L.O.K.’s sex or sexual orientation;

       c) Reporting to defendant Matuszak that defendant Gullickson had excluded L.O.K.

           from the gender-segregated robotics team;




Page 14 - COMPLAINT
            Case 6:20-cv-00529-AA       Document 1       Filed 03/31/20     Page 15 of 17




        d) Reporting to defendant Matuszak that defendant Gullickson was treating L.O.K. in a

             hostile and intimidating manner;

        e) Reporting to defendant Matuszak that L.O.K. felt unsafe at school and was having

             difficulty learning;

        f) Attempting to file a Title IX complaint against defendant.

                                                 65.

        Defendant retaliated against L.O.K. for these reports in the following ways:

        a) Discouraging Elaine Kelsey from requesting that teachers and students use the correct

             pronouns;

        b) Refusing to protect L.O.K. from severe bullying by other students;

        c) Allowing defendant Gullickson to single out L.O.K. and treat them in a hostile and

             intimidating manner;

        d) Denying L.O.K. an environment in which they could safely participate in school, and

             thus compelling them to leave the classroom setting and enroll in on-line school;

        e) Failing to provide L.O.K. with any educational instruction for approximately three

             months.
                                                 66.

        The above-described actions denied L.O.K. academic opportunities, excluded L.O.K.

from academic and extracurricular activities, and were otherwise adverse in that they

substantially disadvantaged L.O.K.

                                                 67.

        Plaintiffs have suffered humiliation, injustice, and other emotional distress as a result of

defendant’s acts.

                                                 68.

        Plaintiffs are entitled to economic and non- damages in an amount to be determined by

the jury.


Page 15 - COMPLAINT
         Case 6:20-cv-00529-AA         Document 1        Filed 03/31/20     Page 16 of 17




                                                 69.

       Defendant’s retaliation was intentional or taken in reckless disregard for plaintiff’s rights.

Punitive damages in an amount to be determined by the jury should be awarded to punish

defendant and deter it and others from acting in a similar manner in the future.

                                                 70.

       Plaintiffs are further entitled to their reasonable attorney fees and costs.



       WHEREFORE, plaintiffs request that this Court enter judgment in her favor and award

the following relief:

       (a)     Injunctive relief requiring defendant District to redress its violations of Federal

and State law including (1) adopting and enforcing, with the assistance of outside experts, a

comprehensive policy and training program regarding non-discrimination on the basis of gender

identity, including but not limited to a requirement that teachers and staff recognize and refer to

children by the gender they identify; (2) effectively enforcing anti-harassment and anti-bullying

policies including creating procedures for effective reporting, requirements for investigating

reports, and requiring disciplinary consequences; (3) hiring a counselor for Oak Grove

Elementary as Oregon law requires and ensuring that counselor is trained in gender identity

issues and harassment; and (4) providing for an annual, independent review by the

Superintendent, with the participation of outside reviewers, of compliance with the non-

discrimination and anti-harassment policies.

       (b)     An award of damages in an amount to be established at trial, including, without

limitation, damages for deprivation of equal access to the educational benefits and opportunities

provided by defendants; and damages for past, present, and future emotional pain and suffering,

ongoing and mental anguish, and loss of past, present, and future enjoyment of life;


Page 16 - COMPLAINT
        Case 6:20-cv-00529-AA         Document 1       Filed 03/31/20   Page 17 of 17




       (c)    An award of punitive damages in an amount sufficient to deter future violations;

       (d)    An award of pre- and post-judgment interest;

       (e)    An award of costs and attorney fees, and

       (f)    Such other relief as is just and equitable.


Respectfully submitted this 31st day of March, 2020.

                                                     JOHNSON JOHNSON LUCAS & MIDDLETON PC


                                                     /s/Jennifer J. Middleton
                                                     Jennifer J. Middleton, OSB No. 071510
                                                     jmiddleton@justicelawyers.com
                                                     Caitlin V. Mitchell, OSB No. 123964
                                                     cmitchell@justicelawyers.com
                                                     975 Oak Street, Suite 1050
                                                     Eugene, OR 97401
                                                     Tel: (541) 484-2434
                                                     Fax: (541) 484-0882
                                                     Attorneys for Plaintiff




Page 17 - COMPLAINT
